            Case 2:19-cv-00793-AC Document 13 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JUSTIN HATCHER, A.K.A. LEXI                        No. 2:19-cv-0793 AC P
      HATCHER,
12
                          Plaintiff,
13                                                       ORDER
               v.
14
      G. JUNES, et al.,
15
                          Defendants.
16

17

18            Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

19   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. ECF Nos. 1,

20   2, 5, 11. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

21   636(b)(1)(B).

22            On September 27, 2019, plaintiff filed a motion to amend. ECF No. 8. Shortly thereafter,

23   plaintiff filed a first amended complaint. See ECF No. 10. The motion to amend will be granted

24   nunc pro tunc, and the amended complaint will be screened pursuant to 28 U.S.C. § 1915A by

25   separate order.

26   ////

27   ////

28   ////
                                                         1
        Case 2:19-cv-00793-AC Document 13 Filed 03/22/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to amend (ECF No. 8) is
 2   GRANTED nunc pro tunc.
 3   DATED: March 22, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
